Exhibit 10.73

[all handwritten text indicated in italics]

 

Agreement No.: 30411010255

Agreement on the Escrow of Transaction Funds for Building Stock

This Agreement is made by and between:

 

Party A (the Seller):   Wearnes Global (Suzhou) Co., Ltd. Party B (the Buyer):  
MFLEX Suzhou Co., Ltd. Party C:     Wuzhong District Real Estate Transaction
[Management] Center

Based on the principles of equality, good faith and credibility, and by
consensus reached through negotiations, Party A, Party B and Party C hereby
enter into this Agreement (hereinafter referred to as the “Escrow Agreement”)
concerning the escrow of transaction funds for building stock.

Article 1 On January 18, 2011, Party A and Party B signed the “Contract for Sale
and Purchase of Building Stock” (hereinafter referred to as the “Contract”) with
contract number: 201101060075, for sale of the property located at Yuehu Road
South, Puzhuang Township, Wuzhong District, Suzhou (Original Real Estate Title
Certificate No.: 00046543) (hereinafter referred to as the “Property”) to Party
B at the transaction price of [RMB] 32,313,566 Yuan. The building area of the
Property is 12,102.03 square meters.

Party A and Party B hereby entrust the payment for the Property to Party C for
escrow purposes. When all procedures for transfer of the Property are completed,
Party C shall be responsible for going through the procedures for handover of
real estate title certificate and settlement of funds with Party A and Party B.
When going through the escrow procedures, Party A and Party B shall present the
original real estate title certificate, the original land certificate, original
and duplicate copies of identification documents, and original and duplicate
copies of the “Contract.”

Article 2 Party B shall deposit the payment for purchase of the Property in the
amount of Renminbi (in words) Thirty-Two Million Three Hundred Thirteen Thousand
Five Hundred and Sixty-Six (in numerals) 32,313,566 Yuan into the following
escrow account: Bank of Deposit: Agricultural Bank of China, Account No.:
538201040125648.

At the same time, the Seller shall open a settlement account at the designated
bank in the name of Wearnes Global (Suzhou) [Co., Ltd.] (ID Document No.:
733332686), Account No.: 540701040006033.

The Buyer shall open a settlement account at the designated bank in the name of
MFLEX Suzhou [Co.,] Ltd. (ID Document No.: 320500400012839), Account No.:
538201040055944.

After Party C confirms that the payment for the Property has been deposited into
the escrow account, it shall issue a “Suzhou Municipal Escrow Certificate of
Transaction Funds for Building Stock” (hereinafter referred to as the “Escrow
Certificate”) to Party B.

The “Escrow Certificate” is important documentary proof for going through the
procedures of real estate registration, bank loans, and receiving escrow funds.
If Party B’s “Escrow Certificate” is lost or damaged, Party B shall immediately
go through loss registration procedures with Party C.

Article 3 After applying for loans from the bank, the Buyer shall entrust the
bank to directly transfer the loan amount(s) to the escrow account as specified
in Article 2.

Article 4 After Party B receives the “Real Estate Title Certificate,” Party A
shall present the “Escrow Agreement,” the “Escrow Certificate,” identification
document(s), and complete the “Suzhou Municipal Application Form for Receiving
Escrow Funds for Building Stock” (hereinafter referred to as the “Application
Form for Receiving Funds”) in order to go through the procedures for receiving
escrow funds.

 

[seal: MFLEX

Suzhou Co., Ltd;

3205011029674]

 

[seal: Wearnes

Global (Suzhou)

Co., Ltd.; illegible]

 

[seal: Wuzhong

District Real Estate

Transaction

Management

Center; illegible]

 

[seal: Wuzhong

District Real Estate

Transaction

Management

Center; illegible]



--------------------------------------------------------------------------------

[all handwritten text indicated in italics]

 

 

After the procedures for receiving funds are reviewed by Party C, the funds
shall be directly transferred into the settlement account opened by the Seller
as specified in Article 2.

The procedures for receiving escrow funds shall not be handled until the
certificate(s) for other Property-related rights required by the lending bank
are provided.

After receiving the “Real Estate Title Certificate,” Party B shall allow Party C
to go through the settlement procedures for escrow funds with Party A.

Article 5 In the event that the Property does not meet registration
requirements, or Party A and Party B agree to terminate the transaction, Party A
and Party B shall, after reaching consensus through negotiations, complete the
“Application Form for Canceling Escrow Agreement” and “Application Form for
Receiving Funds” while presenting the “Escrow Agreement,” the “Escrow
Certificate” and identification documents at the same time. After the procedures
for receiving escrow funds are reviewed by Party C, the funds shall be directly
transferred into the settlement account opened by the Buyer as specified in
Article 2. If the funds involve bank loans, Party B (the Borrower) shall entrust
Party C to transfer the loan principal to the original lending bank; after the
accrued interest on said loans is settled between the Borrower and the lending
bank, Party B may go through procedures for receiving escrow funds by presenting
a loan repayment certificate issued by the [lending] bank, and the funds shall
be directly transferred into the settlement account opened by the Buyer as
specified in Article 2, after Party C reviews the foregoing procedures.

Article 6 Where either Party A or Party B entrusts an agent to go through the
procedures for receiving funds, the agent shall go through the procedures by
presented a notarized power of attorney, identification document(s) and
duplicate(s) thereof, the “Contract,” the “Escrow Agreement” and the “Escrow
Certificate.”

Article 7 Both Party A and Party B agree that interest shall not be calculated
on the escrow funds, and Party C undertakes not to charge any fees for escrow of
the funds.

Article 8 Both Party A and Party B warrant that any disputes arising from the
sale and purchase of the Property have no connection with this Agreement, and
shall not impact the performance hereof. Where one party asks for withdrawal or
refund of the escrow funds, at the objection of another party, Party C shall
suspend payment of the escrow funds until the dispute is settled.

Article 9 Party C’s escrow of payment for the Property does not mean or imply
that Party C is liable to provide any guarantee for Party B’s payment
obligation.

Article 10 This Agreement is made in triplicate, and Party A, Party B and Party
C shall each retain one copy.

 

Party A (Signature & Seal):

Co-Owner (Signature & Seal):

ID Document No.:

Agent (Signature & Seal):

    [signature: CHEN [illegible]]

ID Document No.:

Contact Phone:

 

Party B (Signature & Seal):

ID Document No.:

Agent (Signature & Seal):

                    [signature: Lei Jin]

ID Document No.:

Contact Phone:

 

Party C (Signature & Seal):

Representative (Signature):

Contact Phone:

        Date of Signature: January 18, 2011

                                              2:23:26 p.m.

                                                   [illegible]

[seal: Wearnes

Global (Suzhou)

Co., Ltd.; illegible]

 

[seal: MFLEX

Suzhou Co., Ltd.;

3205011029674]

 

[seal: Wuzhong

District Real Estate

Transaction

Management

Center; illegible]